DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/21 (hereinafter “02/11/21 Amendment") has been entered (by the filing of the RCE on 03/11/21), and fully considered.

Status of Claims
3.	In the 02/11/21 Amendment, claims 1, 8, 14, & 20 were amended, and claims 2, 5-7, 18, & 19 were cancelled (claim 3 was cancelled in a prior amendment).   No claims were newly added.  Accordingly, claims 1, 4, 8-17, & 20 are now pending in the application.  
4.	The 02/11/21 Amendment has overcome the prior rejections under §§ 112(b) & 103 previously set forth in the Final Office Action mailed 12/11/2020.  The nonstatutory double patenting rejection is maintained.   
5.	New grounds of rejection under § 103 are set forth herein, necessitated by Applicant’s Amendment.  




Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 4, 8-10, 14-17, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0144524 to Fish et al. (“Fish”) in view of U.S. Patent Application Publication No. 2015/0272667 to Govari et al. ("Govari"), and further in view of U.S. Patent Application Publication No. 2012/0197243 to Sherman et al. (“Sherman”). 
9.	Regarding claim 1, Fish teaches an electrophysiology system, comprising: 
a catheter [catheter (18) - ¶[0039]; FIG. 1] including: 
a flexible catheter body [catheter shaft (46) “is an elongated, tubular, flexible member…” - ¶[0044]; FIG. 1] having a distal portion [distal end (50) - ¶[0041]; FIG. 1]; and 

a signal generator configured to generate an electrical signal… (for impedance measurement) [e.g., tissue sensing circuit (28) – see ¶[0048] (“tissue sensing circuit 28 provides a means, such as a tissue sensing signal source 62, for generating an excitation signal used in impedance measurements and means, such as a complex impedance sensor 64, for resolving the detected impedance into its component parts”); Note: Fish teaches that ablation generator (26) may also generate signals used in impedance measurement – e.g., ¶’s [0047], [0048]]; and 
a mapping processor [ECU (34) - ¶’s [0057]-[0060]; FIG. 1] configured to:
receive the electrical signal … [¶’s [0057]-[0060]];
determine at least one impedance metric [¶’s [0057]-[0060]; Note: as broadly as claimed, the determined at least one impedance metric can be a calculated impedance value (see, e.g., Applicant’s claim 10 which describes the at least one impedance metric as an initial impedance)]; and
determine at least one lesion characteristic based on the at least one impedance metric [e.g., as broadly as claimed, depth of a lesion comprises “at least one lesion characteristic” (see, e.g., ¶’s [0005], [0013], [0057], [0060]), as does a likelihood of an occurrence of a steam pop [see ¶’s [0165]-[0167]; FIGS. 8c-8f]. 
A.	Electrode Configuration 
While (as noted above) Fish teaches that the plurality of electrodes disposed on the distal portion includes an ablation electrode [(16)] and ring electrodes [(52), (54), (55)], and further recites that the number, shape, orientation, and purpose of the electrodes may vary [see ¶[0045]], Fish does not teach the use of “pin electrodes,” nor the explicit electrode configuration noted in the emphasized claim limitations below:  
and pin electrodes insulated from and situated around the ablation electrode, and ring electrodes situated proximal the pin electrodes.  
However, such a configuration was well known in the art before the effective filing date of the claimed invention.
As an example, Govari, in a similar field of endeavor, teaches a system for performing ablative procedures on a heart of a living subject [¶[0032]].  With regard to FIG. 5 of Govari (provided below), catheter (88) includes a plurality of electrodes disposed on the distal portion, the plurality of electrodes including an ablation electrode [ablation electrode (90)] and pin electrodes [microelectrodes (92)] insulated from and situated around the ablation electrode [see ¶[0054] (“The microelectrodes 92 are thermally and electrically isolated from the ablation electrode 90 by an insulation layer 94”)], and ring electrodes [(40)] situated proximal the pin electrodes [¶[0054]; FIG. 5].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Examiner additionally notes that the microelectrodes of Govari are used for impedance measurements [see, e.g., ¶’s [0043], [0048], [0049], & [0051]-[0053]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fish (which already includes a plurality of electrodes for mapping and ablation) so as to utilize a known electrode configuration of an ablation electrode and pin electrodes insulated from and situated around the ablation electrode, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
B.	First & Second Sets of the Plurality of Electrodes 
Fish teaches that various electrodes may be used to obtain an impedance measurement, including distal tip electrode (16) and ring electrodes (52) and (54) on catheter body (18) [see, e.g., ¶’s [0045], [0047], [0048], [0050], [0053], & [0054]].
Govari, as noted above, teaches that the microelectrodes are used for impedance measurements [see Govari, e.g., ¶’s [0043], [0048], [0049], & [0051]-[0053]].
The combination of Fish and Govari, however, does not explicitly teach the claimed four-electrode arrangement (also known as a quadrapolar or tetrapolar arrangement) concerning a first set of the plurality of electrodes used to supply/inject current and a second set of the plurality of electrodes used to determine impedance, as set forth in the following limitations:  
… driving one or more currents between a first set of the plurality of electrodes, wherein the first set of the plurality of electrodes is defined by the ablation electrode and a proximal most one of the ring electrodes, 
wherein a second set of the plurality of electrodes is defined by one of the pin electrodes and one of the ring electrodes not including the proximal most one of the ring electrodes and is configured to receive the electrical signal to obtain an impedance measurement based on the electrical signal; and 
[the mapping processor configured to receive the electrical signal] from the second set of the plurality of electrodes.
However, the use of a quadrapolar arrangement/mode to determine impedance was well known in the art before the effective filing date of the claimed invention.
Sherman, in a similar field of endeavor, teaches a system (10) including a medical device (12) having an elongate body (16) passable through a patient's vasculature and/or proximate to a tissue region for diagnosis or treatment, such as a catheter, sheath, or intravascular introducer [¶’s [0027]-[0028]].  Medical device (12) may further include one or more electrically-conductive segments or electrodes (34) positioned on or about the elongate body for conveying an electrical signal, current, or voltage to a designated tissue region and/or for measuring, recording, or otherwise assessing one or more electrical properties or characteristics of surrounding tissue [¶[0032]].  The electrodes (34) may be configured in a myriad of different geometric configurations or controllably deployable shapes, and may also vary in number to suit a particular application, targeted tissue structure or physiological feature [¶[0032]]. 
Sherman additionally teaches a control unit (14) having an impedance measurement module (58) that outputs current to the electrodes, with the output being multiplexed in a variety of different modes including a quadrapolar mode [see ¶[0040] (“The output to the electrodes may be multiplexed in a variety of different modes, including unipolar (e.g., from one or more electrodes to a patient return electrode); bipolar (e.g., between electrodes on the medical device); tripolar (e.g., direct current from a first to second electrode, and measure a voltage between the second and a third electrode); and/or quadrapolar (direct current to first and second electrodes; measure a voltage between a third and fourth electrode) operations”)].  Sherman teaches that the measured values obtained from the various modes of operations may then be used to calculate an impedance characteristic [¶[0040]].  Sherman additionally teaches that the medical device and control unit may be used to assess one or more characteristics of the treated tissue regions before, during, and after completion of the desired thermal treatment, and that the electrodes of the medical device may be used to measure one or more impedance characteristics of the treated tissue as an indication of the rate of tissue treatment, treatment continuity, and/or treatment depth [¶[0041]].  
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
Finally, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fish, Govari, and Sherman to organize the distal/ablation electrode, ring electrodes, and pin electrodes (microelectrodes) of Fish and Govari into various groupings or sets, including driving one or more currents between a first set of the plurality of electrodes, wherein the first set of the plurality of electrodes is defined by the ablation electrode and a proximal most one of the ring electrodes, wherein a second set of the plurality of electrodes is defined by one of the pin electrodes and one of the ring electrodes not including the proximal most one of the ring electrodes and is configured to receive the electrical signal to obtain an impedance measurement based on the electrical signal, such that the mapping processor is configured to receive the electrical signal from the second set of the plurality of electrodes, since Applicant has not disclosed that the claimed groupings/sets solves any stated problem or is for any particular purpose [see, e.g., Applicant’s published Specification (U.S. 2018/0338703) at ¶[0079] (“A set of electrodes may include one or more electrodes. In embodiments, any number of different combination of electrodes (e.g., ring electrodes, pin electrodes, ablation electrodes, etc.) may be used to generate a signal and/or measure impedance based on the generated signal. In embodiments, the first set of electrodes may be the same as the second set of electrodes or the first and second sets may differ by at least one electrode. According to embodiments, all different combinations of pairs of electrodes may be used to respectively generate signals and obtain impedance measurements based on those signals. According to embodiments, multiple impedance measurements may be used to compare with other impedance measurements”), emphasis added].   Applicant’s groupings present no novel or unexpected result over the combination of Fish, Govari, and Sherman, solve no stated problem, and would therefore be an obvious matter of design choice within the skill of the art.  
10.	Regarding claim 4, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Fish further teaches the plurality of electrodes further including at least one of a mapping electrode [electrodes (16), (52), (54), (55) may be used for mapping (¶[0045), which, as broadly as claimed, makes them “mapping” electrodes] disposed on the distal portion of the catheter [¶[0045]; FIG. 1], an embedded electrode, and a printed electrode. 
11.	Regarding claim 8, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Fish teaches that the electrodes (16), (52), (54), (55) are provided for a variety of diagnostic and therapeutic purposes including, for example, electrophysiological studies, catheter identification and location, pacing, cardiac mapping, temperature sensing, and ablation, and that the number, shape, orientation, and purpose of the electrodes (16), (52), (54), (55) may vary [Fish ¶[0045]].  Electrodes (16), (52), (54), (55) may be used for mapping (¶[0045), which, as broadly as claimed, makes them “mapping” electrodes.    
	The combination of Fish, Govari, and Sherman, however, does not explicitly teach wherein the second set of the plurality of electrodes comprises at least one mapping electrode.
not disclosed that the claimed groupings/sets solves any stated problem or is for any particular purpose [see, e.g., Applicant’s published Specification (U.S. 2018/0338703) at ¶[0079]], and provide no novel or unexpected result over the combination of Fish, Govari, and Sherman. 
12.	Regarding claim 9, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Fish further teaches wherein the at least one lesion characteristic comprises at least one of an existence of the lesion, a depth of the lesion [depth - e.g., ¶’s [0005], [0013], [0057], [0060]], and/or a size of the lesion. 
13.	Regarding claim 10, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Fish further teaches wherein the at least one impedance metric comprises at least one of an initial impedance [e.g., ¶’s [0057]-[0060]], an impedance drop, a derivative of an impedance signal over a period of time [¶[0057]], and an integral of an impedance signal over time. 
14.	Regarding claim 14, Fish teaches a method for determining a lesion characteristic using a catheter [catheter (18) - ¶[0039]; FIG. 1] having a plurality of electrodes [electrodes (16), (52), (54), (55) - ¶’s [0041], [0044], [0045]; FIG. 1] disposed on a distal end thereof [distal end (50) - ¶[0041]; FIG. 1], the method comprising: 
generating an electrical signal…; [and] measuring…a local impedance based on the electrical signal [see tissue sensing circuit (28) – ¶[0048] (“tissue sensing circuit 28 provides a means, such as a tissue sensing signal source 62, for generating an excitation signal used in impedance measurements and means, such as a complex impedance sensor 64, for resolving the detected impedance into its component parts”); Note: Fish teaches that ablation generator (26) may also generate signals used in impedance measurement – e.g., ¶’s [0047], [0048]];
determining at least one local impedance metric [e.g., ECU (34) receives/acquires an impedance measurement, e.g., via impedance sensor (64) - e.g., ¶’s [0057]-[0060]; FIG. 1]; and
determining at least one lesion characteristic based on at least one impedance characteristic [e.g., as broadly as claimed, depth of a lesion comprises “at least one lesion characteristic” (see, e.g., ¶’s [0005], [0013], [0057], [0060]), as does a likelihood of an occurrence of a steam pop [see ¶’s [0165]-[0167]; FIGS. 8c-8f]]. 
A.	Electrode Configuration 
While Fish teaches that the plurality of electrodes disposed on the distal portion includes an ablation electrode [(16)] and ring electrodes [(52), (54), (55)], and further recites that the number, shape, orientation, and purpose of the electrodes may vary [see ¶[0045]], Fish does not teach the use of “pin electrodes,” nor the explicit electrode configuration noted in the emphasized claim limitations below:  
the plurality of electrodes including an ablation electrode and pin electrodes insulated from and situated around the ablation electrode, and ring electrodes situated proximal the pin electrodes.
However, such a configuration was well known in the art before the effective filing date of the claimed invention.
As an example, Govari, in a similar field of endeavor, teaches a system for performing ablative procedures on a heart of a living subject [¶[0032]].  With regard to FIG. 5 of Govari (provided below), catheter (88) includes a plurality of electrodes disposed on the distal portion, the plurality of electrodes including an ablation electrode [ablation electrode (90)] and pin electrodes [microelectrodes (92)] insulated from and situated around the ablation electrode [see ¶[0054] (“The microelectrodes 92 are thermally and electrically isolated from the ablation electrode 90 by an insulation layer 94”)], and ring electrodes [(40)] situated proximal the pin electrodes [¶[0054]; FIG. 5].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Examiner additionally notes that the microelectrodes of Govari are used for impedance measurements [see, e.g., ¶’s [0043], [0048], [0049], & [0051]-[0053]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fish (which already includes a plurality of electrodes for mapping and ablation) so as to utilize a known electrode configuration of an ablation electrode and pin electrodes insulated from and situated around the ablation electrode, and ring electrodes situated proximal the pin electrodes, as taught by Govari, since such a modification amounts merely to the substitution of one known electrode configuration for another, yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
B.	First & Second Sets of the Plurality of Electrodes 
Fish teaches that various electrodes may be used to obtain an impedance measurement, including distal tip electrode (16) and ring electrodes (52) and (54) on catheter body (18) [see, e.g., ¶’s [0045], [0047], [0048], [0050], [0053], & [0054]].
Govari, as noted above, teaches that the microelectrodes are used for impedance measurements [see Govari, e.g., ¶’s [0043], [0048], [0049], & [0051]-[0053]].
The combination of Fish and Govari, however, does not explicitly teach the claimed four-electrode arrangement (also known as a quadrapolar or tetrapolar arrangement) concerning a first set of the plurality of electrodes used to supply/inject current and a second set of the plurality of electrodes used to determine impedance, as set forth in the following limitations:  
generating an electrical signal using a first set of the plurality of electrodes, … wherein the first set of the plurality of electrodes is defined by the ablation electrode and a proximal most one of the ring electrodes; [and]
measuring, using a second set of the plurality of electrodes defined by one of the pin electrodes and one of the ring electrodes not including the proximal most one of the ring electrodes, a local impedance based on the electrical signal.  
However, the use of a quadrapolar arrangement/mode to determine impedance was well known in the art before the effective filing date of the claimed invention.
As an example, Sherman, in a similar field of endeavor, teaches a system (10) including a medical device (12) having an elongate body (16) passable through a patient's vasculature and/or proximate to a tissue region for diagnosis or treatment, such as a catheter, sheath, or intravascular introducer [¶’s [0027]-[0028]].  Medical device (12) may further include one or more electrically-conductive segments or electrodes (34) positioned on or about the elongate body for conveying an electrical signal, current, or voltage to a designated tissue region and/or for measuring, recording, or otherwise assessing one or more electrical properties or characteristics of surrounding tissue [¶[0032]].  The electrodes (34) may be configured in a myriad of different geometric configurations or controllably deployable shapes, and may also vary in number to suit a particular application, targeted tissue structure or physiological feature [¶[0032]]. 
Sherman additionally teaches a control unit (14) having an impedance measurement module (58) that outputs current to the electrodes, with the output being multiplexed in a variety The output to the electrodes may be multiplexed in a variety of different modes, including unipolar (e.g., from one or more electrodes to a patient return electrode); bipolar (e.g., between electrodes on the medical device); tripolar (e.g., direct current from a first to second electrode, and measure a voltage between the second and a third electrode); and/or quadrapolar (direct current to first and second electrodes; measure a voltage between a third and fourth electrode) operations”)].  Sherman teaches that the measured values obtained from the various modes of operations may then be used to calculate an impedance characteristic [¶[0040]].  Sherman additionally teaches that the medical device and control unit may be used to assess one or more characteristics of the treated tissue regions before, during, and after completion of the desired thermal treatment, and that the electrodes of the medical device may be used to measure one or more impedance characteristics of the treated tissue as an indication of the rate of tissue treatment, treatment continuity, and/or treatment depth [¶[0041]].  
Accordingly, in view of Fish’s teaching that the distal tip electrode and ring electrodes may be used to obtain an impedance measurement, and Govari’s teaching that the microelectrodes are used for impedance measurements (as noted above), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fish and Govari to implement any art-recognized method/technique for determining impedance, including utilizing a quadrapolar mode wherein current is provided to first and second electrodes, and voltage is measured between a third and fourth electrode, as taught by Sherman, since such modification amounts merely to the application of a known impedance measurement technique (of Sherman), recognized as part of the ordinary capabilities of one skilled in the art, to the known method of Fish and Govari, and the results (impedance measurement) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
not disclosed that the claimed groupings/sets solves any stated problem or is for any particular purpose [see, e.g., Applicant’s published Specification (U.S. 2018/0338703) at ¶[0079] (“A set of electrodes may include one or more electrodes. In embodiments, any number of different combination of electrodes (e.g., ring electrodes, pin electrodes, ablation electrodes, etc.) may be used to generate a signal and/or measure impedance based on the generated signal. In embodiments, the first set of electrodes may be the same as the second set of electrodes or the first and second sets may differ by at least one electrode. According to embodiments, all different combinations of pairs of electrodes may be used to respectively generate signals and obtain impedance measurements based on those signals. According to embodiments, multiple impedance measurements may be used to compare with other impedance measurements”), emphasis added].   Applicant’s groupings present no novel or unexpected result over the combination of Fish, Govari, and Sherman, solve no stated problem, and would therefore be an obvious matter of design choice within the skill of the art.  
15.	Regarding claim 15, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action. 
Fish further teaches at least one of providing an indication associated with the at least one lesion characteristic [indication of depth – see annotated FIG. 8a of Fish (below) – see also 

    PNG
    media_image2.png
    303
    468
    media_image2.png
    Greyscale

Annotated FIG. 8a of Fish

16.	Regarding claim 16, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action. 
Fish further teaches wherein the at least one lesion characteristic comprises at least one of an existence of the lesion, a depth of the lesion [depth - see, e.g., ¶’s [0005], [0013], [0057], [0060]], and/or a size of the lesion. 
17.	Regarding claim 17, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action. 
Fish further teaches wherein the at least one local impedance metric comprises at least one of an initial impedance [e.g., ¶’s [0057]-[0060]], an impedance drop, a derivative of an impedance signal over a period of time [¶[0057]], and an integral of an impedance signal over time. 
claim 20, Fish teaches an ablation catheter [catheter (18) - ¶[0039]; FIG. 1] including: 
a flexible catheter body [catheter shaft (46) “is an elongated, tubular, flexible member…” - ¶[0044]; FIG. 1] having a distal portion [distal end (50) - ¶[0041]; FIG. 1]; and 
a plurality of electrodes disposed on the distal portion [electrodes (16), (52), (54), (55) - ¶’s [0041], [0044], [0045]; FIG. 1], the plurality of electrodes comprising a radio frequency (RF) ablation electrode [ablation tip electrode (16) - ¶’s [0045], [0047]; FIG. 1]…  and ring electrodes [plurality of ring electrodes (52), (54), (55) - ¶[0045]; FIG. 1]…;  
a signal generator configured to generate an electrical signal… (for impedance measurement) [e.g., tissue sensing circuit (28) – see ¶[0048] (“tissue sensing circuit 28 provides a means, such as a tissue sensing signal source 62, for generating an excitation signal used in impedance measurements and means, such as a complex impedance sensor 64, for resolving the detected impedance into its component parts”); Note: Fish teaches that ablation generator (26) may also generate signals used in impedance measurement – e.g., ¶’s [0047], [0048]];
a mapping processor [ECU (34) - ¶’s [0057]-[0060]; FIG. 1] configured to:
receive the electrical signal… [¶’s [0057]-[0060]]; 
determine at least one impedance metric [¶’s [0057]-[0060]; Note: as broadly as claimed, the determined at least one impedance metric can be a calculated impedance value (see, e.g., Applicant’s claim 10 which describes the at least one impedance metric as an initial impedance)]; and 
determine at least one lesion characteristic based on the at least one impedance metric, the at least one lesion characteristic comprising at least one of an existence of a lesion, a lesion depth, and a lesion size [e.g., as broadly as claimed, depth of a lesion comprises “at least one lesion characteristic” (see, e.g., ¶’s [0005], [0013], [0057], [0060]), as does a likelihood of an occurrence of a steam pop [see ¶’s [0165]-[0167]; FIGS. 8c-8f].
A.	Electrode Configuration 
While (as noted above) Fish teaches that the plurality of electrodes disposed on the distal portion includes an ablation electrode [(16)] and ring electrodes [(52), (54), (55)], and further recites that the number, shape, orientation, and purpose of the electrodes may vary [see ¶[0045]], Fish does not teach the use of “pin electrodes,” nor the explicit electrode configuration noted in the emphasized claim limitations below:  
the plurality of electrodes comprising a radio frequency (RF) ablation electrode and pin electrodes insulated from and situated around the RF ablation electrode, and ring electrodes proximal the pin electrodes. 
However, such a configuration was well known in the art before the effective filing date of the claimed invention.
As an example, Govari, in a similar field of endeavor, teaches a system for performing ablative procedures on a heart of a living subject [¶[0032]].  With regard to FIG. 5 of Govari (provided below), catheter (88) includes a plurality of electrodes disposed on the distal portion, the plurality of electrodes including an ablation electrode [ablation electrode (90)] and pin electrodes [microelectrodes (92)] insulated from and situated around the ablation electrode [see ¶[0054] (“The microelectrodes 92 are thermally and electrically isolated from the ablation electrode 90 by an insulation layer 94”)], and ring electrodes [(40)] proximal the pin electrodes [¶[0054]; FIG. 5].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

e.g., ¶’s [0043], [0048], [0049], & [0051]-[0053]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fish (which already includes a plurality of electrodes for mapping and ablation) so as to utilize a known electrode configuration of a radio frequency (RF) ablation electrode and pin electrodes insulated from and situated around the RF ablation electrode, and ring electrodes proximal the pin electrodes, as taught by Govari, since such a modification amounts merely to the substitution of one known electrode configuration for another, yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
B.	First & Second Sets of the Plurality of Electrodes 
Fish teaches that various electrodes may be used to obtain an impedance measurement, including distal tip electrode (16) and ring electrodes (52) and (54) on catheter body (18) [see, e.g., ¶’s [0045], [0047], [0048], [0050], [0053], & [0054]].
Govari, as noted above, teaches that the microelectrodes are used for impedance measurements [see Govari, e.g., ¶’s [0043], [0048], [0049], & [0051]-[0053]].
The combination of Fish and Govari, however, does not explicitly teach the claimed four-electrode arrangement (also known as a quadrapolar or tetrapolar arrangement) concerning a first set of the plurality of electrodes used to supply/inject current and a second set of the plurality of electrodes used to determine impedance, as set forth in the following limitations:  
… driving one or more currents between a first set of the plurality of electrodes, wherein the first set of the plurality of electrodes is defined by the RF ablation electrode and a proximal most one of the ring electrodes, 
wherein a second set of the plurality of electrodes is defined by one of the pin electrodes and one of the ring electrodes not including the proximal most one of the ring 
[the mapping processor configured to receive the electrical signal] from the second set of the plurality of electrodes.
However, the use of a quadrapolar arrangement/mode to determine impedance was well known in the art before the effective filing date of the claimed invention.
As an example, Sherman, in a similar field of endeavor, teaches a system (10) including a medical device (12) having an elongate body (16) passable through a patient's vasculature and/or proximate to a tissue region for diagnosis or treatment, such as a catheter, sheath, or intravascular introducer [¶’s [0027]-[0028]].  Medical device (12) may further include one or more electrically-conductive segments or electrodes (34) positioned on or about the elongate body for conveying an electrical signal, current, or voltage to a designated tissue region and/or for measuring, recording, or otherwise assessing one or more electrical properties or characteristics of surrounding tissue [¶[0032]].  The electrodes (34) may be configured in a myriad of different geometric configurations or controllably deployable shapes, and may also vary in number to suit a particular application, targeted tissue structure or physiological feature [¶[0032]]. 
Sherman additionally teaches a control unit (14) having an impedance measurement module (58) that outputs current to the electrodes, with the output being multiplexed in a variety of different modes including a quadrapolar mode [see ¶[0040] (“The output to the electrodes may be multiplexed in a variety of different modes, including unipolar (e.g., from one or more electrodes to a patient return electrode); bipolar (e.g., between electrodes on the medical device); tripolar (e.g., direct current from a first to second electrode, and measure a voltage between the second and a third electrode); and/or quadrapolar (direct current to first and second electrodes; measure a voltage between a third and fourth electrode) operations”)].  Sherman teaches that the measured values obtained from the various modes of operations may 
Accordingly, in view of Fish’s teaching that the distal tip electrode and ring electrodes may be used to obtain an impedance measurement, and Govari’s teaching that the microelectrodes are used for impedance measurements (as noted above), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fish and Govari to implement any art-recognized method/technique for determining impedance, including utilizing a quadrapolar mode wherein current is provided to first and second electrodes, and voltage is measured between a third and fourth electrode, as taught by Sherman, since such modification amounts merely to the application of a known impedance measurement technique (of Sherman), recognized as part of the ordinary capabilities of one skilled in the art, to the known device of Fish and Govari, and the results (impedance measurement) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
Finally, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fish, Govari, and Sherman to organize the distal/ablation electrode, ring electrodes, and pin electrodes (microelectrodes) of Fish and Govari into various groupings or sets, including driving one or more currents between a first set of the plurality of electrodes, wherein the first set of the plurality of electrodes is defined by the RF ablation electrode and a proximal most one of the ring electrodes, wherein a second set of the plurality of electrodes is defined by one of the pin electrodes and one of the ring electrodes not including the not disclosed that the claimed groupings/sets solves any stated problem or is for any particular purpose [see, e.g., Applicant’s published Specification (U.S. 2018/0338703) at ¶[0079] (“A set of electrodes may include one or more electrodes. In embodiments, any number of different combination of electrodes (e.g., ring electrodes, pin electrodes, ablation electrodes, etc.) may be used to generate a signal and/or measure impedance based on the generated signal. In embodiments, the first set of electrodes may be the same as the second set of electrodes or the first and second sets may differ by at least one electrode. According to embodiments, all different combinations of pairs of electrodes may be used to respectively generate signals and obtain impedance measurements based on those signals. According to embodiments, multiple impedance measurements may be used to compare with other impedance measurements”), emphasis added].   Applicant’s groupings present no novel or unexpected result over the combination of Fish, Govari, and Sherman, solve no stated problem, and would therefore be an obvious matter of design choice within the skill of the art.  

19.       Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fish, Govari, and Sherman, and further in view of U.S. Patent Application Publication No. 2015/0005758 to Berger et al. ("Berger") and U.S. Patent Application Publication No. 2018/0212837 to Kalluri et al. (“Kalluri”). 
20.       Regarding claims 11-13, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  

The combination of Fish, Govari, and Sherman, however, does not teach:
wherein the mapping processor is further configured to utilize a classifier to determine the at least one lesion characteristic (claim 11);  
the classifier configured to determine the at least one lesion characteristic based on the at least one impedance metric and at least one additional parameter (claim 12); nor 
the at least one additional parameter comprising at least one of a measure of catheter stability, a measure of RF generator impedance, an electrogram characteristic, an RF ablation energy power level, and an RF ablation energy delivery duration (claim 13).
Berger, in a similar field of endeavor, teaches real-time prediction of steam-pop events during ablation using a predictive model that uses impedance values and RF ablation energy power level [an additional parameter] [see, e.g., ¶’s [0007], [0053], [0054], [0057], [0058]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fish, Govari, and Sherman to utilize a predictive model for the real-time prediction of steam-pop events, including one that uses impedance values and RF ablation energy power level [an additional parameter], such as that taught by Berger, since such modification amounts merely to the application of a known technique (for steam-pop prediction), recognized as part of the ordinary capabilities of one skilled in the art, to the known device of Fish, Govari, and Sherman, and the results (steam-pop prediction) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Finally, while the combination of Fish, Govari, Sherman, and Berger does not explicitly teach that the predictive model utilizes a classifier, Kalluri is provided as teaching reference, e.g., a binary classifier [see Kalluri, e.g., ¶[0055]].  
As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fish, Govari, Sherman, and Berger such that the mapping processor is configured to utilize a classifier to determine the at least one lesion characteristic, since it is well known that a predictive model may include, e.g., a binary classifier, and since such a modification would therefore constitute only the application of a known technique, recognized as part of the ordinary capabilities of one skilled in the art, to the known device of Fish, Govari, Sherman, & Berger, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Double Patenting
21.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
22.       Claims 1, 4, 8, 10, 11, 14, 15, & 17 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 5, 8, 9, 13, & 15-17 of co-pending Application No. 15/986,505 (the “’505 Application”) (published as U.S. Patent Application Publication No. 2018/0338793 on Nov. 29, 2018) (as entered on 10/07/2020) in view of Sherman.  This is a provisional nonstatutory double patenting rejection.
23.	Regarding instant claim 1, claim 1 of the ‘505 Application teaches all of the limitations of instant claim 1 [Note: as broadly as claimed, it is the Examiner’s position that a likelihood of an occurrence of a steam pop is a non-limiting example of “at least one lesion characteristic”], with the exception of the specific four-electrode arrangement (also known as a quadrapolar or tetrapolar arrangement) concerning a first set of the plurality of electrodes used to supply/inject 
generating an electrical signal using a first set of the plurality of electrodes, … wherein the first set of the plurality of electrodes is defined by the ablation electrode and a proximal most one of the ring electrodes; [and]
measuring, using a second set of the plurality of electrodes defined by one of the pin electrodes and one of the ring electrodes not including the proximal most one of the ring electrodes, a local impedance based on the electrical signal.  
However, the use of a quadrapolar arrangement/mode to determine impedance was well known in the art before the effective filing date of the claimed invention.
As an example, Sherman, in a similar field of endeavor, teaches a system (10) including a medical device (12) having an elongate body (16) passable through a patient's vasculature and/or proximate to a tissue region for diagnosis or treatment, such as a catheter, sheath, or intravascular introducer [¶’s [0027]-[0028]].  Medical device (12) may further include one or more electrically-conductive segments or electrodes (34) positioned on or about the elongate body for conveying an electrical signal, current, or voltage to a designated tissue region and/or for measuring, recording, or otherwise assessing one or more electrical properties or characteristics of surrounding tissue [¶[0032]].  The electrodes (34) may be configured in a myriad of different geometric configurations or controllably deployable shapes, and may also vary in number to suit a particular application, targeted tissue structure or physiological feature [¶[0032]]. 
Sherman additionally teaches a control unit (14) having an impedance measurement module (58) that outputs current to the electrodes, with the output being multiplexed in a variety of different modes including a quadrapolar mode [see ¶[0040] (“The output to the electrodes may be multiplexed in a variety of different modes, including unipolar (e.g., from one or more electrodes to a patient return electrode); bipolar (e.g., between electrodes on the medical device); tripolar (e.g., direct current from a first to second electrode, and measure a voltage between the second and a third electrode); and/or quadrapolar (direct current to first and second electrodes; measure a voltage between a third and fourth electrode) operations”)].  Sherman teaches that the measured values obtained from the various modes of operations may then be used to calculate an impedance characteristic [¶[0040]].  Sherman additionally teaches that the medical device and control unit may be used to assess one or more characteristics of the treated tissue regions before, during, and after completion of the desired thermal treatment, and that the electrodes of the medical device may be used to measure one or more impedance characteristics of the treated tissue as an indication of the rate of tissue treatment, treatment continuity, and/or treatment depth [¶[0041]].  
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of claim 1 of the ‘505 Application to implement any art-recognized method/technique for determining impedance, including utilizing a quadrapolar mode wherein current is provided to first and second electrodes, and voltage is measured between a third and fourth electrode, as taught by Sherman, since such modification amounts merely to the application of a known impedance measurement technique (of Sherman), recognized as part of the ordinary capabilities of one skilled in the art, to the known device of claim 1 of the ‘505 Application, and the results (impedance measurement) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
Finally, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the device of claim 1 of the ‘505 Application to organize the ablation electrode, ring electrodes, and pin electrodes into various groupings or sets, including generating an electrical signal using a first set of the plurality of electrodes,… wherein the first set of the plurality of electrodes is defined by the ablation electrode and a proximal most one of the ring electrodes; [and] a second set of the plurality of electrodes defined by one of the pin electrodes and one of the ring electrodes not including the proximal most one of the ring electrodes, a local impedance based on the electrical signal, since Applicant has not disclosed that the claimed groupings/sets solves any stated problem or is for any particular purpose [see, e.g., Applicant’s published Specification (U.S. 2018/0338703) at ¶[0079]].  Applicant’s groupings present no novel or unexpected result, solve no stated problem, and would therefore be an obvious matter of design choice within the skill of the art.  
24.	Regarding dependent claims 4, 8, 10, & 11 of the instant application, the combination of claim 1 of the ‘505 Application and Sherman teaches all of the limitations of instant claim 1 for the reasons set forth in detail above.  The following relationships concerning the dependent claims are further noted by the Examiner:
Instant claim 4 is taught by claim 5 of the ‘505 Application;
Instant claim 8 is taught by claim 8 of the ‘505 Application;
Instant claim 10 is taught by claim 9 of the ‘505 Application; &
Instant claim 11 is taught by claim 13 of the ‘505 Application.
25.	Regarding instant claim 14, claim 15 of the ‘505 Application teaches all of the limitations of instant claim 14 [Note: as broadly as claimed, it is the Examiner’s position that a likelihood of an occurrence of a steam pop is a non-limiting example of “at least one lesion characteristic”] with the exception of the specific four-electrode arrangement (also known as a quadrapolar or tetrapolar arrangement) concerning a first set of the plurality of electrodes used to supply/inject current and a second set of the plurality of electrodes used to determine impedance, as set forth in the following (emphasized) limitations: 
generating an electrical signal using a first set of the plurality of electrodes, … wherein the first set of the plurality of electrodes is defined by the ablation electrode and a proximal most one of the ring electrodes; [and]
a second set of the plurality of electrodes defined by one of the pin electrodes and one of the ring electrodes not including the proximal most one of the ring electrodes, a local impedance based on the electrical signal.  
However, the use of a quadrapolar arrangement/mode to determine impedance was well known in the art before the effective filing date of the claimed invention.
As an example, Sherman, in a similar field of endeavor, teaches a system (10) including a medical device (12) having an elongate body (16) passable through a patient's vasculature and/or proximate to a tissue region for diagnosis or treatment, such as a catheter, sheath, or intravascular introducer [¶’s [0027]-[0028]].  Medical device (12) may further include one or more electrically-conductive segments or electrodes (34) positioned on or about the elongate body for conveying an electrical signal, current, or voltage to a designated tissue region and/or for measuring, recording, or otherwise assessing one or more electrical properties or characteristics of surrounding tissue [¶[0032]].  The electrodes (34) may be configured in a myriad of different geometric configurations or controllably deployable shapes, and may also vary in number to suit a particular application, targeted tissue structure or physiological feature [¶[0032]]. 
Sherman additionally teaches a control unit (14) having an impedance measurement module (58) that outputs current to the electrodes, with the output being multiplexed in a variety of different modes including a quadrapolar mode [see ¶[0040] (“The output to the electrodes may be multiplexed in a variety of different modes, including unipolar (e.g., from one or more electrodes to a patient return electrode); bipolar (e.g., between electrodes on the medical device); tripolar (e.g., direct current from a first to second electrode, and measure a voltage between the second and a third electrode); and/or quadrapolar (direct current to first and second electrodes; measure a voltage between a third and fourth electrode) operations”)].  Sherman teaches that the measured values obtained from the various modes of operations may then be used to calculate an impedance characteristic [¶[0040]].  Sherman additionally teaches 
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of claim 15 of the ‘505 Application to implement any art-recognized method/technique for determining impedance, including utilizing a quadrapolar mode wherein current is provided to first and second electrodes, and voltage is measured between a third and fourth electrode, as taught by Sherman, since such modification amounts merely to the application of a known impedance measurement technique (of Sherman), recognized as part of the ordinary capabilities of one skilled in the art, to the known method of claim 15 of the ‘505 Application, and the results (impedance measurement) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
Finally, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of claim 15 of the ‘505 Application to organize the ablation electrode, ring electrodes, and pin electrodes into various groupings or sets, including generating an electrical signal using a first set of the plurality of electrodes, … wherein the first set of the plurality of electrodes is defined by the ablation electrode and a proximal most one of the ring electrodes; [and] measuring, using a second set of the plurality of electrodes defined by one of the pin electrodes and one of the ring electrodes not including the proximal most one of the ring electrodes, a local impedance based on the electrical signal, since Applicant has not disclosed that the claimed groupings/sets solves any stated problem or is for any particular purpose [see, e.g., Applicant’s published Specification (U.S. 2018/0338703) at ¶[0079]].  Applicant’s groupings 
26.	Regarding dependent claims 15 & 17 of the instant application, the combination of claim 15 of the ‘505 Application and Sherman teaches all of the limitations of instant claim 14 for the reasons set forth in detail above.  The following relationships concerning the dependent claims are further noted by the Examiner:
Instant claim 15 is taught by claim 16 of the ‘505 Application; and 
Instant claim 17 is taught by claim 17 of the ‘505 Application. 

Response to Arguments
27. 	Applicant’s arguments concerning the prior rejections under § 103 have been fully considered and are persuasive (in view of the current Amendment to independent claims 1, 14, & 20).  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are presented herein under § 103 based on the combination of Fish, Govari, & Sherman (as set forth in detail above), necessitated by Applicant’s Amendment.

Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794